Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of OCTuS, Inc. (“OCTuS”) on Form 10-Q for the period endedMarch 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (“the Report”), the undersigned, Christian J. Soderquist, President and Chief Executive Officer of OCTuS, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of OCTuS. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to the Report. A signed original of this statement has been provided to OCTuS and will be retained by OCTuS and furnished to the Securities and Exchange Commission or its staff upon request. Date:November 10, 2011 /s/ CHRISTIAN J. SODERQUIST Christian J. Soderquist President and Chief Executive Officer (Principal Executive Officer)
